





TERMINATION AGREEMENT




This TERMINATION AGREEMENT is made as of September 1, 2018 by and among
Greenlight Reinsurance, Ltd. (“Greenlight Re”), Greenlight Reinsurance Ireland,
Designated Activity Company (“GRIL”), Greenlight Capital Re, Ltd. (“Greenlight
Capital Re”), DME Advisors, LLC (“DME LLC”) and DME Advisors, LP (“DME” and
together with Greenlight Re, GRIL, Greenlight Capital Re and DME LLC, the
“Parties”).
Reference is made to that certain Third Amended and Restated Agreement by and
among the Parties dated as of January 1, 2017 (the “JV Agreement”).
WHEREAS, the Parties wish to memorialize their agreement to terminate the JV
Agreement as of the Termination Date (as defined below).
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto agree as follows:
1.Termination of JV Agreement. The JV Agreement shall terminate on the earlier
of (i) the date on which all of the assets that are the subject of the JV
Agreement are assigned and/or transferred to Solasglas Investments, LP, a Cayman
Islands limited partnership (the “Partnership”) as contemplated by the Amended
and Restated Exempted Limited Partnership Agreement of the Partnership (the
“LPA”) and (ii) January 2, 2019 (such date, the “Termination Date”). As of the
Termination Date, the JV Agreement shall be of no further force and effect. This
Termination Agreement constitutes an amendment to the JV Agreement in order to
effectuate the termination described herein.
2.Treatment for U.S. Tax Purposes. The Parties agree that (i) the JV Agreement
was treated as a partnership for U.S. federal income tax purposes (the “JV Tax
Partnership”); (ii) notwithstanding the termination of the JV Agreement under
this Termination Agreement, the JV Tax Partnership shall not be terminated but
shall continue for U.S. federal income tax purposes; and (iii) the Partnership
is the continuation for U.S. federal income tax purposes of the JV Tax
Partnership. The Parties intend to take appropriate steps, if and to the extent
required under applicable law, to update the Internal Revenue Service (“IRS”) of
the change in name and legal status of the JV Tax Partnership from its name and
legal form under the JV Agreement to its name and legal form under the governing
documents of the Partnership. Such steps may include notifying the IRS of the
name change to Solasglas Investments, LP in the Partnership’s annual U.S. tax
filing or earlier.
3.Formation of Partnership, Transfer of Assets. In connection with the LPA, the
Parties agree and acknowledge (i) that Greenlight Re and GRIL shall become
limited partners in the Partnership as of September 1, 2018, (ii) a
participation agreement shall be entered into to participate the profits and
losses associated with substantially all of the assets that are currently the
subject of the JV Agreement to the Partnership as of September 1, 2018, (iii)
one or more assignment or transfer agreements shall be executed to transfer
substantially all of the assets that are currently the subject




--------------------------------------------------------------------------------




of the JV Agreement to the Partnership by December 31, 2018 and (iv) that any
new investments to be made by DME Advisors, LP, the investment manager to the
Partnership shall be made through the Partnership, and not through the JV
Agreement, commencing as of September 1, 2018.
4.    Miscellaneous. This Termination Agreement shall be governed by and
construed and interpreted in accordance with the laws of the State of New York,
without giving effect to the choice of laws provisions thereof. In addition,
Section 8.3 (Notice), Section 8.4 (Assignment Binding Upon Successors and
Assigns), Section 8.6 (Not for the Benefit of Third Parties) and Section 8.8
(Miscellaneous of the LPA) are incorporated herein.
5.    Entire Agreement.    This Termination Agreement sets forth the entire
agreement and understanding of the Parties hereto relating to the subject matter
hereof, and there are no other agreements, arrangements or understandings,
written or oral, relating to the matters covered hereby.
[Signature Page Follows]






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties hereto have executed this Termination Agreement
as of the date set forth above.




GREENLIGHT REINSURANCE, LTD.
By: /s/ Tim Courtis      By: /s/ Laura Accurso
Name: Tim Courtis Name: Laura Accurso
Title: Chief Financial Officer Title: General Counsel and Secretary




GREENLIGHT REINSURANCE IRELAND,
DESIGNATED ACTIVITY COMPANY
By: /s/ Patrick O'Brien     By: /s/ Tim Courtis
Name: Patrick O'Brien Name: Tim Courtis
Title: Chief Executive Officer Title: Director




GREENLIGHT CAPITAL RE, LTD.
By: /s/ Tim Courtis      By: /s/ Laura Accurso
Name: Tim Courtis Name: Laura Accurso
Title: Chief Financial Officer Title: General Counsel and Secretary
    


DME ADVISORS, LLC
By: /s/ Harry Brandler     
Name: Harry Brandler
Title: Chief Financial Officer


DME ADVISORS, LP
By: /s/ Harry Brandler     
Name: Harry Brandler
Title: Chief Financial Officer



